there is a reasonable probability that, but for counsel's errors, the outcome
                 of the proceedings would have been different.     Strickland v. Washington,
                 466 U.S. 668, 687-88 (1984); Warden v. Lyons, 100 Nev. 430, 432-33, 683
                 P.2d 504, 505 (1984) (adopting the test in Strickland). Both components of
                 the inquiry must be shown, Strickland, 466 U.S. at 697, and the petitioner
                 must demonstrate the underlying facts by a preponderance of the
                 evidence, Means v. State, 120 Nev. 1001, 1012, 103 P.3d 25, 33 (2004).
                 Defense counsel has a duty to communicate formal plea offers and, to
                 demonstrate prejudice, a defendant must demonstrate a reasonable
                 probability that he would have accepted the more favorable plea offer but
                 for counsel's deficient performance and that the plea would have been
                 entered without the State's withdrawing the offer or the district court
                 refusing to accept the plea. Frye, 566 U.S. at , 132 S. Ct. at 1409. We
                 give deference to the district court's factual findings if supported by
                 substantial evidence and not clearly erroneous but review the court's
                 application of the law to those facts de novo. Lacier v. Warden, 121 Nev.
                 682, 686, 120 P.3d 1164, 1166 (2005).
                             We conclude that substantial evidence supports the district
                 court's decision. At the evidentiary hearing the district court heard
                 testimony from trial counsel, appellant, and the prosecutor. Based on that
                 testimony, the district court concluded• that appellant failed to
                 demonstrate that there was a formal plea offer, that trial counsel failed to
                 communicate an offer to appellant, or that there was prejudice.
                 Specifically, the district court found that no formal offer was made because
                 the terms were not set: the prosecutor told appellant that he would also
                 have to plead guilty to first-degree murder in another case in order to
                 receive a plea deal in the instant case, and appellant rejected those

SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    e
                negotiations immediately because they would result in a life sentence in
                the other murder case. Trial counsel did not fail to communicate these
                negotiations to appellant; appellant spoke directly to the prosecutor about
                the negotiations. The district court's factual findings are supported by the
                record and, based on those findings, we agree with the district court's
                conclusion that appellant failed to demonstrate that trial counsel provided
                ineffective assistance. Accordingly, we
                            ORDER the judgment of the district court AFFIRMED.



                                                             A
                                                   Pickerii-rg
                                                                 C/162411
                                                                       '           J.



                                                    124-AcL irris—u
                                                   Parraguirre
                                                                                   J.



                                                                                   J.
                                                   S aitta


                cc:   Hon. Elissa F. Cadish, District Judge
                      Christopher R. Oram
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                     3
(0) I947A